Title: From George Washington to John Hanson, 24 June 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters Newburgh 24th June
                     1782
                  
                  I am much distressed at the Languor & Inertion of the
                     several States in sending on the Recruits to the Army, which have been
                     requested.
                  The inclosed Returns will shew the number which have been
                     received from them to the 1st of June.
                  Unless greater exertions are experienced, Congress will easily
                     perceive, that we can have but very little prospect of any serious operations
                     this Campaign.
                  From all the intelligence I can obtain from New York, the Enemy
                     continue in the same state as they have been in for some time past, no
                     Intentions are indicated of any Detachment; strict Economy & renewed
                     and increasing Devcipline seem to be their present object. I have the honor to
                     be sir Your Excellency’s Most Obedient & very Humble Servant
                  
                     Go: Washington
                  
                  
                     P.S. I am this Moment stepping into a Boat for Albany, to
                        visit the Posts in that Vicinity. My Stay will be short—Expect to return in
                        8 or 10 days.
                  
                  
                  
               